DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of priority from US Provisional Application 62/958,485, filed January 8th, 2020.
Information Disclosure Statement
The information disclosure statement filed 1/26/2021 has been considered. 
Drawings
The drawings are objected to because FIGS. 3A, 3D, 4C, 4D, 5E and 5F fail to comply with line and shading requirements of 37 C.F.R. 1.84 (1 and m) and thus do not possess satisfactory reproduction characteristics as required by those sections. Specifically, these figures are blurry. Examiner suggests providing replacement sheets with drawings that have a higher resolution and quality. See MPEP 608.02. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Para [0014] line 1 includes description of figures 1A-D, however there are no corresponding figures 1C or 1D. 
Para [0029] includes an equation, however this equation is blurry. Examiner suggests providing an amendment that has a higher quality image of the equation.   
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities: 
Claim 7 recites “and provide” in line 3, but should recite “and to provide”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a protective layer comprising graphene in an amount effective to reduce platinum corrosion of the electrode”; it is unclear what “an effective amount to reduce platinum corrosion” is in the context of the claim. The claim, as currently written, encompasses any amount of graphene (i.e. 1 atom or 1kg) addition to a platinum electrode. The amount that renders the protection effective could depend on conditions of the platinum or platinum alloy electrode therefore changing the amount needed to provide effective protection. Thus, the phrase “an effective amount” does not provide adequate defining boundaries as to what is acceptable amount of graphene. To expedite prosecution, examiner has interpreted the claim to be any amount of graphene that at least is a monolayer of graphene. 
Claims 2-7 inherit this deficiency. 
Claim 14 recites “a substrate” in line 2; it is unclear if this is a different and separate substrate than the substrate recited in claim 8. To expedite prosecution, examiner has interpreted the limitation “a substrate” in claim 14 to be a separate component than the substrate recited in claim 8.
Claims 15-18 inherit this deficiency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kuzum et al. (US 2016/0324435 A1) herein after Kuzum.
Regarding claim 1, Kuzum teaches:
an electronic device (Para [0014] “an electrode for use in the body of a subject”)
comprising a platinum-based electrode (Para [0042] “in at least one embodiment, the metal is chosen from platinum, gold, iridium, tungsten, stainless steel, silver, copper, nickel, and alloys or combinations thereof.”)
 having a protective layer thereon comprising graphene in an amount effective to reduce platinum corrosion of the electrode (Para [0016] “coating a metal layer with a graphene passivation layer, wherein the graphene passivation layer covers at least a portion of the metal layer.”).
Regarding claim 2, Kuzum further teaches wherein at least an exposed outer surface of the platinum-based electrode is formed entirely of platinum or formed entirely of a platinum- iridium alloy (Para [0072] “In FIG. 5, a plurality of electrodes 500 are formed on a substrate 560. Each electrode 500 comprises a metal layer 510 and a graphene passivation layer 520 disposed on the top surface of the metal layer 510. An electrically insulating layer 530 encapsulates the electrodes 500 and exposes conductive contacts 540”: the exposed portion comprises the metal layer 510, which can be platinum, and the passivation layer).
Regarding claim 3, Kuzum further teaches wherein the protective layer comprises a monolayer of graphene (Para [0060] “the graphene passivation layer may comprise a single graphene monolayer covering the entire metal layer”).
Regarding claim 4, Kuzum further teaches wherein the protective layer consists of at least one monolayer of graphene (Para [0060] “the graphene passivation layer may comprise a single graphene monolayer covering the entire metal layer. Additional graphene layers may be present at the at least one conductive contact”).
Regarding claim 5, Kuzum further teaches wherein the electronic device is a neurostimulation device configured to induce therapeutic neuromodulation of neural circuitry in a subject (Para [0040] “The electrodes may be neural electrodes, pacemaker electrodes, deep brain stimulation (DBS electrodes)”).
Regarding claim 6, Kuzum further teaches wherein the neurostimulation device is an invasive (implantable) device or a noninvasive device (Para [0040] “The electrodes may be neural electrodes, pacemaker electrodes, deep brain stimulation (DBS electrodes), BMI (brain-machine interface) electrodes, intracranial EEG electrodes, penetrating intracortical electrode arrays, .such as Utah-type arrays or Michigan-type arrays, or other implantable electrodes connected to treatment or measurement devices.”).
Regarding claim 7, Kuzum teaches a method comprising chronically implanting the neurostimulation device of claim 5 (see claim 5 above) in the subject to target subcortical, cortical, spinal, cranial, or peripheral nerve structures, modulate neuronal activity, and provide a therapeutic effect for a neuropsychiatric disorder (Para [0040] “The electrodes may be used for electrophysiological research and clinical functional treatments, including deep brain stimulation (e.g., Parkinson's disease, essential tremor, obsessive compulsive disorder, dystonia, and epilepsy), and stimulation of muscles and peripheral nerves (e.g., chronic pain, gastroparesis, bowel incontinence, overactive bladder, urinary retention, and severe spasticity).”).
Regarding claim 8, Kuzum teaches a method of producing an electrode of an electronic device, the method comprising: providing a platinum-based electrode on a surface of a substrate (fig. 5: metal 510 (e.g. platinum as described in Para [0042]) is on substrate 650); and applying a protective layer comprising graphene on the electrode (Para [0072] “a graphene passivation layer 520 disposed on the top surface of the metal layer 510”).
Regarding claim 10, Kuzum further teaches wherein at least an exposed outer surface of the platinum-based electrode is formed entirely of platinum or formed entirely of a platinum- iridium alloy (Para [0072] “In FIG. 5, a plurality of electrodes 500 are formed on a substrate 560. Each electrode 500 comprises a metal layer 510 and a graphene passivation layer 520 disposed on the top surface of the metal layer 510. An electrically insulating layer 530 encapsulates the electrodes 500 and exposes conductive contacts 540”: the exposed portion comprises the metal layer 510, which can be platinum, and the passivation layer).
Regarding claim 11, Kuzum further teaches wherein the protective layer comprises a monolayer of graphene (Para [0060] “the graphene passivation layer may comprise a single graphene monolayer covering the entire metal layer. Additional graphene layers may be present at the at least one conductive contact”).
Regarding claim 12, Kuzum further teaches wherein the protective layer consists of at least one monolayer of graphene (Para [0060] “the graphene passivation layer may comprise a single graphene monolayer covering the entire metal layer. Additional graphene layers may be present at the at least one conductive contact”).
Regarding claim 13, Kuzum further teaches wherein the electronic device is a neurostimulation device configured to induce therapeutic neuromodulation of neural circuitry in a subject (Para [0040] “The electrodes may be used for electrophysiological research and clinical functional treatments, including deep brain stimulation (e.g., Parkinson's disease, essential tremor, obsessive compulsive disorder, dystonia, and epilepsy), and stimulation of muscles and peripheral nerves (e.g., chronic pain, gastroparesis, bowel incontinence, overactive bladder, urinary retention, and severe spasticity).”).
Regarding claim 14, Kuzum further teaches producing the protective layer by: 
growing a monolayer of graphene on a substrate (Para [0077] “graphene was grown on a copper foil using chemical vapor deposition (CVD)”); 
removing the monolayer of graphene from the substrate (Para [0077] “the copper was etched away by selectively etching the copper, leaving the graphene layer attached to the PMMA/PDMA transfer layer”); and 
transferring the monolayer of graphene onto the electrode (Para [0064] “In mechanical transfer methods, graphene may be formed in any known manner on a substrate, such as, for example, a copper or nickel substrate, and then transferred to a preformed electrode using a transfer layer.”).
Regarding claim 15, Kuzum further teaches wherein the monolayer of graphene is grown on the substrate via low pressure chemical vapor deposition (Para [0077] “graphene was grown on a copper foil using chemical vapor deposition (CVD)”).
Regarding claim 16, Kuzum further teaches wherein the substrate is removed from the monolayer of graphene via chemical etching (Para [0065] “After the copper is etched away, the graphite is transferred to the metal layer of the electrode and the transfer layer is peeled away”).
Regarding claim 18, Kuzum further teaches:
applying a transfer assist coating onto the monolayer of graphene prior to transfer thereof onto the electrode (Para [0065] “transfer layer comprising a layer of poly(methyl methacrylate) (PMMA) backed by poly(dimethyl siloxane) (PDMS) is used to remove the graphene layer from the copper substrate”);
transferring the monolayer of graphene with the transfer assist coating thereon onto the electrode (Para [0065] “After the copper is etched away, the graphite is transferred to the metal layer of the electrode”); and
removing the transfer assist coating (Para [0065] “the transfer layer is peeled away”). 
Regarding claim 19, Kuzum teaches a method of producing an electrode for a neurostimulation device configured to induce therapeutic neuromodulation of neural circuitry in a subject (Para [0040] “The electrodes may be used for electrophysiological research and clinical functional treatments, including deep brain stimulation (e.g., Parkinson's disease, essential tremor, obsessive compulsive disorder, dystonia, and epilepsy), and stimulation of muscles and peripheral nerves (e.g., chronic pain, gastroparesis, bowel incontinence, overactive bladder, urinary retention, and severe spasticity).”), the method comprising: providing a platinum-based electrode on a substrate (fig. 5: metal 510 (e.g. platinum as described in Para [0042]) is on substrate 650); and applying a protective layer comprising a monolayer of graphene on the electrode (Para [0072] “a graphene passivation layer 520 disposed on the top surface of the metal layer 510”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuzum in view of Ortmann et al. (US 2011/0106299 A1) herein after Ortmann.
Regarding claim 9, Kuzum teaches the method of claim 8, but does not explicitly teach depositing an adhesion layer on the substrate and then depositing platinum on the adhesion layer such that the adhesion layer is located between the substrate and the platinum.
However, in a similar electrode fabrication method, Ortmann discloses depositing an adhesion layer on the substrate and then depositing platinum on the adhesion layer such that the adhesion layer is located between the substrate and the platinum (Ortmann et al. (US 2011/0106229 A1) Para [0028] “the micro-capillary 6 is maintained on the wire 4 by means of an adhesive 7. The electrodes 2 are also maintained at a preset angle with respect to the surface of the substrate 1 by the same adhesive. Epoxy resin, silicone or other materials which, following application, change from the liquid state into an amorphous or hard state, can be employed as the adhesive 7.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the providing step of Kuzum by depositing an adhesion layer on the substrate and then depositing platinum on the adhesion layer such that the adhesion layer is located between the substrate and the platinum as disclosed by Ortmann because doing so would affix the electrode at a predefined location thereby providing a resolute structure.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kuzum in view of Picaud vet al. (US 2015/0343202 A1) herein after Picaud.
Regarding claim 17, Kuzum teaches the method of claim 14, but does not explicitly disclose, wherein the monolayer of graphene is transferred onto the electrode via wet graphene transfer.
However, in a similar electrode fabrication method, Picaud discloses wherein the monolayer of graphene is transferred onto the electrode via wet graphene transfer (Para [0239] “For the wet transfer of graphene to sapphire, the copper/graphene films were covered with a poly(methyl 2-methylpropenoate) (PMMA) layer for transfer. This stack was placed on a FeCl.sub.3 solution (0.5M) to etch the copper”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Kuzum to use wet graphene transfer in the transfer of graphene onto the electrode as is disclosed by Picaud because doing so would protect the graphene layer during the etching removal of the substrate and subsequent transfer. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schulte et al. (US 2021/0106814 A1) relates to an implantable electrode arrangement and manufacturing method for a thin film electrode layer of an electrode made from platinum/iridium with a coating of graphene (see para [0063]). 
Song (US 2014/0183415 A1) relates to a graphene-platinum composite electrode that uses a graphene slurry to coat a platinum electrode (see para [0063] and para [0127]). 
  Dalrymple, Ashley N et al. “Electrochemical and Mechanical Performance of Reduced Graphene Oxide, Conductive Hydrogel, and Electrodeposited Pt-Ir Coated Electrodes: An Active in Vitro Study.” Journal of neural engineering 17.1 (2019): 016015–016015. Web. Relates to forming an electrode by coating smooth platinum with reduced graphene oxide (see abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792